Judgment unanimously *956affirmed. Memorandum: Defendant, an inmate at the Cayuga Correctional Facility, pleaded guilty to promoting prison contraband in the first degree (Penal Law § 205.25 [2]). County Court did not abuse its discretion in denying defendant’s request for an adjournment of sentencing to permit defense counsel to investigate the alleged selective prosecution of inmates incarcerated in correctional facilities located in Cayuga County (see generally, People v Blount, 231 AD2d 860). By pleading guilty, defendant forfeited his claim of selective prosecution (see, People v Rodriguez, 55 NY2d 776, 777; People v Gerber, 182 AD2d 252, 260-262, Iv denied 80 NY2d 1026). We note that counsel declined an opportunity to move to vacate the plea. (Appeal from Judgment of Cayuga County Court, Contiguglia, J.—Promoting Prison Contraband, 1st Degree.) Present—Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.